Citation Nr: 0841542	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-35 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 



INTRODUCTION

This veteran served on active duty in the United States Army 
from June 1968 to June 1970.  He served in combat in the 
Republic of Vietnam from June 1969 to June 1970.  The veteran 
has been awarded the combat infantryman's badge and the 
Bronze Star.  See DD Form 214.  The claims file contains an 
award order indicating that the veteran's bronze star medal 
includes the "V" device for valor, and a second oak leaf 
cluster (indicating the third award of this medal).  See 
Department of the Army, Award of the bronze star medal for 
heroism, general orders number 5039, May 1970.  The Board 
acknowledges and appreciates this veteran's distinguished 
combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
post-traumatic stress disorder (PTSD) and established a 10 
percent evaluation for the disability.  

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg, Florida in 
June 2008 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  Throughout the appellate period, the veteran's PTSD is 
manifested by sleep disturbances, intrusive thoughts, social 
isolation, hypervigilance, difficulty in adapting to 
stressful circumstances, and impaired impulse control to 
include occasional angry outbursts.

2.  At no point during the appeal does the evidence show that 
PTSD caused occupational and social impairment with reduced 
reliability and productivity due to such symptoms as abnormal 
speech, difficulty in understanding commands, panic attacks 
occurring more than once per week, impaired thinking, 
disturbances of motivation and mood, or other symptoms on par 
with the level of severity exemplified in these 
manifestations.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent 
for PTSD are met throughout the appellate period.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007) 
and 38 C.F.R. § 3.159 (2008).  It is also important to note 
that due to the nature of this claim, as it is specifically 
an appeal of the initial rating assigned in conjunction with 
the grant of service connection for PTSD, once service 
connection is granted, the claim is substantiated and prior 
defects are rendered non-prejudicial.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  However, as will be discussed in full 
below, the Board finds that an increased rating for the 
veteran's service-connected PTSD is warranted; therefore, a 
full discussion of whether VA met the duties to notify and 
assist is not needed as no prejudice can flow to the veteran.  

Disability Evaluation

The veteran seeks a higher evaluation for his service 
connected PTSD, currently evaluated as ten percent disabling.  
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008). 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where, as in the instant 
case, the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

Service connection was established for PTSD by rating 
decision in October 2006 and was evaluated as ten percent 
disabling under DC 9411, effective since the June 2006 date 
of filing of the claim.   

Under the rating criteria for mental disorders, a 10 percent 
rating is appropriate where it is found that occupational and 
social impairment is due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or where 
symptoms are controlled by continuous medication.  38 C.F.R. 
§ 4.130, DC 9411 (2008).

A higher 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  38 C.F.R. § 4.130, DC 9411 (2008).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411 (2008).

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 
(2008).

A total rating (100 percent) requires total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, DC 9411 (2008).

The "such symptoms as" language of the diagnostic codes 
described above means "for example" and does not represent 
an exhaustive list of symptoms that must be found before 
granting the rating of that category.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  However, as the 
Court also pointed out in that case, "[w]ithout those 
examples, differentiating a 30% evaluation from a 50% 
evaluation would be extremely ambiguous."  Id.  The Court 
went on to state that the list of examples "provides 
guidance as to the severity of symptoms contemplated for each 
rating."  Id.  Accordingly, while each of the examples needs 
not be proven in any one case, the particular symptoms must 
be analyzed in light of those given examples.  Put another 
way, the severity represented by those examples may not be 
ignored.

In evaluating psychiatric disabilities, the Board has adopted 
the 4th edition of the Diagnostic and Statistical Manual of 
Mental Disorders, published by the American Psychiatric 
Association (DSM-IV).  That manual includes a Global 
Assessment of Functioning (GAF) scale reflecting 
psychological, social and occupational functioning on a 
hypothetical continuum of mental illness.  Richard v. Brown, 
9 Vet. App. 266, 267 (1996)(citing DSM-IV).  A score of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job).  A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. text rev. 2000).   

In the present case, mental health treatment for the 
veteran's PTSD is provided at his local Vet Center and VA 
medical center.  In correspondence dated in September 2006 
and April 2007, a Vet Center social worker stated that the 
veteran's symptoms include difficulty sleeping, frequent 
outbursts of anger, depression, anxiety, hyper-vigilance, 
difficulty in relationships and isolation.  His symptoms were 
described as being so intense that he is severely impaired in 
his abilities to perform activities of daily living.  

Upon VA Compensation and Pension examination in September 
2006, the veteran reported experiencing flash backs, 
hypervigilance, difficulty sleeping, irritability, angry 
outbursts, anxiety, and social isolation.  The veteran is 
described as being in a stable and supportive relationship 
with his wife of 27 years.  The veteran was not found to have 
any impairment of thought process or communication.  He 
exhibited no delusional thinking or hallucinations.  The 
veteran was not found to be suicidal or homicidal.  He was 
fully oriented to person, place, and time and appeared to be 
able to attend to all basic activities of daily living.  The 
examiner found the veteran's symptoms to be mild to moderate 
with stressors, and assigned a Global Assessment of 
Functioning Score of 70.  VA examination, September 2006.  

Outpatient treatment records dating from February 2006 
through August 2007 describe similar symptomatology and 
assign GAF scores ranging from 55 to 61, but most 
consistently at 55.  See, e.g., VA outpatient psychiatric 
evaluation, May 2006 (finding very evident depression and 
irritability and assigning a GAF score of 55); VA mental 
health treatment note, September 2006 (finding some 
improvement and assigning a GAF score of 61).  The veteran 
described experiencing increasing anxiety and having little 
motivation to go out and talk to appliance retailers in an 
effort to increase his appliance installation business.  VA 
mental health treatment note, May 2007.  The record shows 
that the veteran is regularly prescribed psychotropic 
medication in increasing dosages.  Id.  

The veteran has also submitted lay statements from his wife 
and his brother in support of his claim.  The veteran's 
brother describes the veteran's demeanor and behavior, both 
before and after his tour in Vietnam, and explains that the 
changes noted upon the veteran's return were "neither subtle 
nor good."  Lay statement from WS, April 2007.  The 
veteran's spouse describes experiencing disturbing changes in 
her husband's behavior that have increased over the course of 
their married life.  Lay statement from DS, April 2007.  Both 
lay statements describe the veteran's aggressiveness and 
confrontational nature in dealing with stressful situations.  
The veteran's brother describes multiple incidents of angry 
outbursts.  Lay statement from WS, supra.  

When evaluating the total picture of the veteran's disability 
by considering the body of evidence in its entirety, the 
Board finds that the veteran's PTSD meets the diagnostic 
criteria for an evaluation in excess of the currently 
assigned 10 percent.  

Although the veteran generally functions satisfactorily with 
routine behavior and self-care, he describes an occasional 
decrease in work efficiency with intermittent periods of 
inability to perform occupational tasks.  See Board hearing 
transcript, June 2008; Veteran's statement submitted in 
conjunction with VA Form 9, October 2007.  His occupational 
and social impairment is exemplified by depressed mood, 
anxiety, suspiciousness, and chronic sleep impairment.  The 
level of severity of these symptoms is most consistent with 
the higher evaluation of 30 percent.  See 38 C.F.R. § 4.130, 
DC 9411 (2008);  see also 38 C.F.R. § 4.7 (2008).

The evidence does not show that the veteran currently 
experiences symptoms consistent with the criteria required 
for a rating higher than 30 percent.  He does not demonstrate 
a flattened affect, abnormal speech patterns, panic attacks 
occurring more than once a week, difficulty in understanding 
commands, or other symptoms of the severity contemplated for 
a 50 percent evaluation.  Nor does the veteran display 
deficiencies in most areas, or total occupational and social 
impairment as required for evaluations of 70 percent or 100 
percent, respectively.  38 C.F.R. § 4.130, DC 9411 (2008). 

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, whether or not they were raised by the appellant, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board finds that 
the evidence of record does not present "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).  

In this case, there has been no assertion or showing by the 
appellant that his service-connected PTSD has necessitated 
hospitalization.  While the appellant may assert that his 
disability has interfered with his employability, the 
evidence of record simply does not support a conclusion that 
any such impairment is beyond that already contemplated by 
the applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  In the absence of the factors set forth above, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the Board finds that throughout the appellate period, 
the severity of the veteran's PTSD symptoms qualifies for an 
evaluation of the condition as 30 percent disabling, and no 
more. 


ORDER

A rating of 30 percent for post-traumatic stress disorder is 
granted. 


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


